Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 27, 2019

The Court of Appeals hereby passes the following order:

A19A2152. EDDIE REID v. DON BLAKELY.

      Eddie Reid appeals to this Court from the trial court’s denial of his petition for
habeas corpus relief. Under our Constitution, the Supreme Court has exclusive
appellate jurisdiction over all cases involving habeas corpus. See Ga. Const. 1983,
Art. VI, Sec. VI, Par. III (4). This appeal is therefore TRANSFERRED to the
Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/27/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.